



Exhibit 10.30




JOINDER TO AMENDED AND RESTATED CREDIT AGREEMENT
This JOINDER TO AMENDED AND RESTATED CREDIT AGREEMENT (this “Agreement”) is
entered into as of October 26, 2018, among LENDINGTREE, LLC, a Delaware limited
liability company (the “Borrower”), LENDINGTREE, INC., a Delaware corporation
(“Parent”), each other Loan Party party hereto, each bank and other financial
institution party hereto as a provider of Incremental Revolving Commitments
(each, an “Incremental Lender” and, collectively, the “Incremental Lenders”),
and SUNTRUST BANK, as administrative agent under the Credit Agreement referred
to below (in such capacity and together with its successors, the “Administrative
Agent”).
RECITALS:
WHEREAS, the Borrower, the Parent, the Administrative Agent, and the Lenders
from time to time party thereto are parties to that certain Amended and Restated
Credit Agreement dated as of November 21, 2017 (as amended, restated,
supplemented or otherwise modified from time to time, the “Credit Agreement”).
WHEREAS, in accordance with Section 2.23 of the Credit Agreement, the Borrower
notified the Administrative Agent of its request for Incremental Revolving
Commitments, and pursuant to Section 2.23 of the Credit Agreement, the Borrower
hereby requests that the Incremental Lenders set forth on Annex I hereto make
Incremental Revolving Commitments hereunder as additional revolving commitments
(the “Incremental Revolving Commitments”) in an aggregate principal amount of
$100,000,000 to the Borrower on the Incremental Effective Date (as defined
below).
WHEREAS, in accordance with Section 2.23 of the Credit Agreement, the
Incremental Revolving Commitments shall be effected by, among other things, the
execution of an instrument of joinder entered into among the Borrower, the
Administrative Agent and the Incremental Lenders, in accordance with the terms
and conditions of the Credit Agreement.
WHEREAS, each Incremental Lender is willing to make Incremental Revolving
Commitments available to the Borrower on the Incremental Effective Date on the
terms set forth in Section 2 and in the Credit Agreement and subject to the
conditions set forth herein and to become, if not already, a Lender for all
purposes under the Credit Agreement and to bound by all of the terms and
conditions thereof and of the Loan Documents.
WHEREAS, the Borrower has also requested, and the Administrative Agent has
agreed, to amend the Credit Agreement to give effect to the Incremental
Revolving Commitments and certain mechanical changes necessary or advisable in
connection therewith, all in accordance with the terms of this Agreement.
AGREEMENT:
In consideration of the undertakings set forth herein and other good and
valuable consideration, the receipt and sufficiency of which is hereby
acknowledged, the parties hereto hereby agree as follows:
Section 1.Definitions. Unless otherwise defined herein, each capitalized term
used in this Agreement (including the recitals) and not defined herein shall be
defined in accordance with the Credit Agreement.


Section 2.Incremental Revolving Commitments.


2.1Incremental Revolving Commitments. Each Incremental Lender hereby agrees,
severally and not jointly, on the terms set forth herein and in the Credit
Agreement and subject to the conditions set forth herein, to lend and relend to
the Borrower, from time to time on any Business Day on or after the Incremental
Effective Date and prior to the Revolving Commitment Termination Date, amounts
which do not exceed such Incremental Lender’s Incremental Revolving Commitment
(as set forth opposite such Incremental Lender’s name on Annex I hereto) as of
such Business Day. The Incremental Revolving Commitments will be added to the
existing Revolving Commitments. Subject to the terms and conditions set forth
herein and in the Credit Agreement, on or after the Incremental Effective Date
and prior to the Revolving Commitment Termination Date, Borrowings under the
Incremental Revolving Commitments may be repaid and reborrowed from time to time
on a revolving basis. Pursuant to Section 2.23 of the Credit Agreement, upon the
effectiveness of the Incremental Revolving Commitments hereunder, the
Commitments and Pro Rata Share of each Lender will be adjusted to give effect to
the Incremental Revolving Commitments, and Schedule II to the Credit Agreement
shall automatically be deemed amended as set forth on Annex II attached hereto.







--------------------------------------------------------------------------------





2.2Terms of the Incremental Revolving Commitments Generally. Except as expressly
provided herein, the Incremental Revolving Commitments shall have identical
terms as the existing Revolving Commitments (including, without limitation, with
respect to interest rates, prepayments, and maturity) and shall otherwise be
subject to the provisions, including any provisions restricting the rights, or
regarding the obligations, of the Loan Parties or any provisions regarding the
rights of the Lenders, of the Credit Agreement and the other Loan Documents.
Immediately upon this Agreement becoming effective on the Incremental Effective
Date, the Incremental Revolving Commitments shall constitute “Revolving
Commitments” for all purposes under, and subject to the provisions of, the Loan
Documents (and shall be fully fungible with the existing Revolving Commitments).
Each reference to a “Revolving Commitment” or “Revolving Commitments” in the
Credit Agreement or the other Loan Documents shall be deemed to include the
Incremental Revolving Commitments and all other related terms will have
correlative meanings mutatis mutandis. For the avoidance of doubt, any
Borrowings under the Incremental Revolving Commitments shall rank pari passu
with the other Obligations and all collateral securing any such Borrowings shall
secure all other Obligations on a pari passu basis, and such Borrowings shall be
guaranteed on a pari passu basis with the other Obligations.


Section 3.New Lenders; Use of Proceeds; Tax Matters.


3.1New Lenders. Each Incremental Lender that is not, prior to the effectiveness
of this Agreement, a Lender under the Credit Agreement, hereby agrees that upon,
and subject to, the occurrence of the Incremental Effective Date, such
Incremental Lender shall be deemed to be, and shall become, a “Lender” for all
purposes of, and subject to all the obligations of a “Lender” under, the Credit
Agreement and the other Loan Documents.


3.2Use of Proceeds. The proceeds of any Borrowings under the Incremental
Revolving Commitments shall be used to finance working capital needs, including,
without limitation, Permitted Acquisitions and other growth initiatives, capital
expenditures, and for other general corporate purposes of the Borrower and its
Subsidiaries; provided that, such proceeds shall not be used, directly or
indirectly, for any purpose that would violate any rule or regulation of the
Board of Governors of the Federal Reserve System, including Regulations T, U or
X, or in a manner that would violate Section 7.13 of the Credit Agreement.


3.3Tax Matters. The Borrower and each Lender party hereto hereby acknowledge and
agree that the amendments to the Credit Agreement contemplated hereby do not
constitute a “significant modification,” within the meaning of Section 1.1001-3
of the U.S. Treasury regulations, of the existing Loans for U.S. federal income
tax purposes.


Section 4.Conditions to Effectiveness. The effectiveness of this Agreement and
the obligation of each Incremental Lender to make its Incremental Revolving
Commitment available to the Borrower shall become effective on the Business Day
on which the following conditions are satisfied or waived (the “Incremental
Effective Date”):


(a)the Administrative Agent (or its counsel) shall have received counterparts of
this Agreement that, when taken together, bear the signatures of (i) the
Administrative Agent, (ii) each Incremental Lender, (iii) the Borrower, and (iv)
each Guarantor;


(b)at the time of and immediately after giving effect to this Agreement and the
Incremental Revolving Commitments, no Default or Event of Default shall exist;


(c)all representations and warranties of each Loan Party set forth in the Loan
Documents shall be true and correct in all material respects (other than those
representations and warranties that are expressly qualified by a Material
Adverse Effect or other materiality, in which case such representations and
warranties shall be true and correct in all respects);


(d)Parent and its Subsidiaries shall be in compliance with the financial
covenant set forth in Article VI of the Credit Agreement as of the last day of
the most recently ended four Fiscal Quarter period for which financial
statements are required to have been delivered pursuant to Section 5.1(a) or (b)
of the Credit Agreement, calculated on a Pro Forma Basis and as if all such
Incremental Revolving Commitments had been established (and fully funded) as of
the first day of the relevant period for testing compliance (but calculated
without including the cash proceeds of any Incremental Revolving Commitments in
the amount of unrestricted cash and Cash Equivalents to be netted in the
calculation of Consolidated Total Net Leverage Ratio); provided, that, in the
case of any Incremental Revolving Commitments established to finance a Material
Acquisition, the Consolidated Total Net Leverage Ratio may be 0.50 greater than
the otherwise applicable covenant level set forth in Article VI of the Credit
Agreement;


(e)such evidence of appropriate corporate authorization on the part of the
Borrower with respect to the Incremental Revolving Commitments and such opinions
of counsel for the Borrower with respect to such Incremental Revolving
Commitments as the Administrative Agent may reasonably request;





--------------------------------------------------------------------------------







(f)a certificate of the Borrower signed by a Responsible Officer, in form and
substance reasonably acceptable to the Administrative Agent, certifying that
each of the conditions in Section 2.23(a) of the Credit Agreement has been
satisfied;


(g)to the extent requested by any Incremental Lender, executed promissory notes
evidencing the Incremental Revolving Commitments issued by the Borrower in
accordance with Section 2.10 of the Credit Agreement;


(h)any other certificates or documents that the Administrative Agent shall
reasonably request, in form and substance reasonably satisfactory to the
Administrative Agent; and


(i)the Borrower shall have paid all fees and other amounts due and payable on or
prior to the Incremental Effective Date, including reimbursement or payment of
all out-of-pocket expenses (including reasonable fees, charges and disbursements
of counsel to the Administrative Agent) required to be reimbursed or paid by the
Borrower hereunder, under any fee letter, or under any other Loan Document.


Section 5.Acknowledgments and Affirmations of the Loan Parties. Each Loan Party
hereby expressly acknowledges the terms of this Agreement and confirms and
reaffirms, as of the date hereof, (i) the covenants and agreements contained in
each Loan Document to which it is a party, including, in each case, such
covenants and agreements as in effect immediately after giving effect to this
Agreement and the transactions contemplated hereby and thereby, (ii) its
guarantee of the Guaranteed Obligations (as defined in the Guaranty and Security
Agreement) (including, without limitation, any Borrowings under the Incremental
Revolving Commitments) and (iii) its grant of Liens on the Collateral to secure
the Obligations (including, without limitation, the Obligations with respect to
any Borrowings under the Incremental Revolving Commitments) pursuant to the
Collateral Documents, all as provided in the Loan Documents as originally
executed, and each Loan Party acknowledges and agrees that such guarantee,
pledge and/or grant shall continue in full force and effect in respect of, and
to secure, such Obligations under the Credit Agreement and the other Loan
Documents. Each Loan Party hereby restates and renews each and every
representation and warranty heretofore made by it in the Credit Agreement and
the other Loan Documents as fully as if made on the date hereof and with
specific reference to this Agreement and any other Loan Documents executed or
delivered in connection herewith (except with respect to representations and
warranties made as of an expressed date, in which case such representations and
warranties shall be true and correct as of such date).


Section 6.Miscellaneous.


6.1Loan Document; Effect of Agreement. For avoidance of doubt, the Loan Parties,
the Lenders party hereto, and the Administrative Agent each hereby acknowledges
and agrees that this Agreement is a Loan Document. Except as set forth expressly
hereinabove, all terms of the Credit Agreement and the other Loan Documents
shall be and remain in full force and effect, and shall constitute the legal,
valid, binding, and enforceable obligations of the Loan Parties.


6.2Counterparts; Integration. This Agreement may be executed by one or more of
the parties to this Agreement on any number of separate counterparts, and all of
said counterparts taken together shall be deemed to constitute one and the same
instrument. This Agreement together with the Credit Agreement, the other Loan
Documents, any separate engagement letter and any separate fee letter relating
to fees payable to the Administrative Agent and the Incremental Lenders
constitute the entire agreement among the parties hereto and thereto and their
affiliates regarding the subject matters hereof and thereof and supersede all
prior agreements and understandings, oral or written, regarding such subject
matters. Delivery of an executed counterpart to this Agreement or any other Loan
Document by facsimile transmission or by electronic mail in Adobe Corporation’s
Portable Document Format (or PDF) shall be as effective as delivery of a
manually executed counterpart hereof.


6.3Governing Law. This Agreement and any claims, controversy, dispute or cause
of action (whether in contract or tort or otherwise) based upon, arising out of
or relating to this Agreement and the transactions contemplated hereby shall be
construed in accordance with and be governed by the law (without giving effect
to the conflict of law principles thereof) of the State of New York.


[Signature pages follow.]









--------------------------------------------------------------------------------





IN WITNESS WHEREOF, this Agreement has been duly executed and delivered as of
the date first above written.
LENDINGTREE, LLC, as the Borrower




By: /s/ J.D. Moriarty            
Name: J.D. Moriarty
Title: Chief Financial Officer




LENDINGTREE, INC., as the Parent and a Guarantor




By: /s/ J.D. Moriarty            
Name: J.D. Moriarty
Title: Chief Financial Officer




IRON HORSE HOLDINGS, LLC, as a Guarantor




By: /s/ Carla Shumate            
Name: Carla Shumate
Title: Treasurer




OVATION CREDIT SERVICES, INC., as a Guarantor




By: /s/ J.D. Moriarty            
Name: J.D. Moriarty
Title: Treasurer







--------------------------------------------------------------------------------





SUNTRUST BANK,
as Administrative Agent and an Incremental Lender




By:    /s/ Cynthia W. Burton        
Name: Cynthia W. Burton
Title: Director









--------------------------------------------------------------------------------





Bank of America, N.A.,
as an Incremental Lender




By:    /s/ Charles R. Dickerson        
Name: Charles R. Dickerson
Title: Senior Vice President







--------------------------------------------------------------------------------





ROYAL BANK OF CANADA,
as an Incremental Lender




By:    /s/ Christian Gutierrez        
Name: Christian Gutierrez
Title: Authorized Signatory







--------------------------------------------------------------------------------





FIFTH THIRD BANK,
as an Incremental Lender




By:    /s/ Jodie R. Ayres            
Name: Jodie R. Ayres
Title: Vice President







--------------------------------------------------------------------------------





Regions Bank,
as an Incremental Lender




By:    /s/ Jason Douglas            
Name: Jason Douglas
Title: Director







--------------------------------------------------------------------------------





GOLDMAN SACHS BANK USA,
as an Incremental Lender




By:    /s/ Rebecca Kratz            
Name: Rebecca Kratz
Title: Authorized Signatory







--------------------------------------------------------------------------------





PNC BANK, NATIONAL ASSOCIATION,
as an Incremental Lender




By:    /s/ Krutesh Trivedi        
Name: Krutesh Trivedi
Title: Vice President







--------------------------------------------------------------------------------





Annex I


Incremental Revolving Commitments


Incremental Lender
Incremental Revolving
Commitment
SunTrust Bank
$[***]
Bank of America, N.A.
$[***]
Royal Bank of Canada
$[***]
Fifth Third Bank
$[***]
Regions Bank
$[***]
Goldman Sachs Bank USA
$[***]
PNC Bank, National Association
$[***]
Total
$100,000,000












--------------------------------------------------------------------------------





Annex II




SCHEDULE II


Commitment Amounts


Lender
Revolving
Commitment Amount
SunTrust Bank
$[***]
Bank of America, N.A.
$[***]
Royal Bank of Canada
$[***]
Fifth Third Bank
$[***]
Regions Bank
$[***]
JPMorgan Chase Bank, N.A.
$[***]
Goldman Sachs Bank USA
$[***]
PNC Bank, National Association
$[***]
Total
$350,000,000




